                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

WISCONSIN WHEY PROTEIN,

                            Plaintiff,                                   ORDER
       v.
                                                                      17cv-822-wmc
NEW HORIZON NUTRACEUTICALS,
ROB WISCOUNT, JOHN VANDENBRAAK,
ROBERT LAWRENCE, B.A.M.
MANUFACTURING, JEFFRET WHITT,
TODD DUMANSKI, and DR. LAWRENCE
LABS, L.L.C.,

                            Defendants.


       As detailed in the court’s prior orders (dkt. ##100, 106), plaintiff Wisconsin Whey

Protein has repeatedly failed to allege the citizenship of the three LLC defendants to

establish this court’s subject matter jurisdiction under 28 U.S.C. § 1332. Having provided

plaintiff two opportunities to address these defects, and having warned plaintiff that its

failure to do so will result in dismissal for lack of subject matter jurisdiction (dkt. #106),

the court has no choice but to dismiss this case without prejudice for lack of subject matter

jurisdiction.

       In its most recent attempt, plaintiff submits a declaration, acknowledging that each

of the three entity defendants are LLCs, but still treating each as traditional corporations

and alleging the citizenship of each based on their state of incorporation and principal

place of business. (Fay Decl. (dkt. #110) ¶¶ 3, 6, 8.) As this court now has explained

repeatedly, “[t]he citizenship of an LLC is the citizenship of each of its members.” Camico

Mut. Ins. Co. v. Citizens Bank, 474 F.3d 989, 992 (7th Cir. 2007). As such, these allegations
as to the place of incorporation and principal place of business are wholly irrelevant in

deciding the citizenship of a limited liability company. See Hukic v. Aurora Loan Serv., 588

F.3d 420, 429 (7th Cir. 2009).



                                          ORDER

       IT IS ORDERED that:

       1) This action is DISMISSED WITHOUT PREJUDICE for lack of subject matter
          jurisdiction.

       2) The clerk of court is directed to close this case.

       Entered this 30th day of October, 2018.

                                           BY THE COURT:

                                           /s/

                                           WILLIAM M. CONLEY
                                           District Judge




                                                 2
